MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-13-00767-CV

                      GARRETT OPERATORS, INC., Appellant

                                            V.

                            CITY OF HOUSTON, Appellee

   Appeal from the 215th District Court of Harris County. (Tr. Ct. No. 2012-20088).

TO THE 215TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 22nd day of January 1015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed by
             the trial court on June 18, 2013. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered January 22, 1015.
                Panel consists of Chief Justice Radack and Justices Bland and
                Huddle. Opinion delivered by Chief Justice Radack.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 3, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT